Citation Nr: 0327158	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 27, 1959, rating decision.  

2.  Entitlement to an increased evaluation for right malar, 
mandible and maxilla fracture residuals, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for a right 
shoulder disorder, partially frozen, with degenerative joint 
disease, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased evaluation for a right 
humerus fracture, postoperative scar, with degenerative joint 
disease and a history of muscle damage to Muscle Groups III 
and V, currently rated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for right upper 
facial muscle paralysis and tic, with fifth cranial nerve 
involvement, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1943 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating determination 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The decision to reduce the service-connected tic, right 
upper facial muscles, mild with paralysis, partial, right 
infra-orbital nerve, mild from 20 percent to 10 percent was 
not supportable.

2.  The decision to reduce the service-connected residuals of 
fracture of humerus, simple, complete, with postoperative 
scar and muscle damage to Muscle Groups III and V from 
20 percent to 10 percent was not supportable.

3.  The decision to reduce the service-connected Muscle Group 
XIX, left, from 10 percent to noncompensable was not 
supportable.

4.  The decision to reduce the service-connected ankylosis, 
partial, of the right shoulder from 30 percent to 10 percent 
was supportable.


CONCLUSIONS OF LAW

1.  The February 27, 1959, rating decision was clearly and 
unmistakably erroneous in reducing the service-connected tic, 
right upper facial muscles, mild with paralysis, partial, 
right infra-orbital nerve, mild from 20 percent to 
10 percent.  38 C.F.R. § 3.105(a) (2003).

2.  The February 27, 1959, rating decision was clearly and 
unmistakably erroneous in reducing the service-connected 
residuals of fracture of humerus, simple, complete, with 
postoperative scar and muscle damage to Muscle Groups III and 
V from 20 percent to 10 percent.  38 C.F.R. § 3.105(a).

3.  The February 27, 1959, rating decision was clearly and 
unmistakably erroneous in reducing the service-connected 
Muscle Group XIX, left, from 10 percent to noncompensable.  
38 C.F.R. § 3.105(a).

4.  The February 27, 1959, rating decision was not clearly 
and unmistakably erroneous in reducing the service-connected 
ankylosis, partial, of the right shoulder from 30 percent to 
10 percent.  38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first matter is whether the VCAA of 2000 is applicable to 
the claim of CUE.  In Livesay v. Principi, 15 Vet. App, 165 
(2001), the Court noted that although the VCAA of 2000 was 
potentially applicable to all pending claims, there were 
instances where the VCAA of 2000 had no application as a 
matter of law.  Id. at 178.  The Court observed that the VCAA 
added a new section 5100 of Title 38 of the United States 
Code and that a "claimant" as defined by the new 38 U.S.C. 
§ 5100 included a person applying for or seeking benefits 
under part II or III of Title 38, but could not encompass a 
person seeking revision of a final decision based on CUE 
pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the 
Court held that the VCAA of 2000 did not apply to claims of 
CUE.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

A review of the record demonstrates that the veteran 
sustained a simple complete fracture of the right humerus, 
upper third, a complete fracture of the right mandible, and a 
complete compound fracture of the malar bone, maxilla, right, 
as a result of an automobile accident in which he was a 
passenger in a jeep in September 1945.  

On his July 1946 certificate of disability for discharge, the 
veteran was diagnosed as having a fracture, simple, complete, 
right humerus, upper third, manifested by limitation of 
motion of 50 percent of the right shoulder joint and 
limitation of motion of the right elbow, with extension to 
145 degrees, flexion to 45 degrees, and moderate weakness of 
the right arm.  He was also found to have a fracture, simple, 
complete, mandible, right, and a fracture, simple, right, 
mandible, manifested by limitation of motion of the jaw, 
approximately 25 percent.  He was also found to have a 
fracture, compound, malar bone and maxilla, right, manifested 
by tenderness and mild facial disfigurement.  

In a July 1946 rating determination, the RO assigned a 20 
percent disability evaluation for limitation of motion of the 
right shoulder joint and a noncompensable disability 
evaluation for limitation of motion of the right elbow joint.  
In an August 1946 rating determination, the RO assigned a 10 
percent evaluation for mandible, fracture, complete simple, 
right, resulting in limitation of approximately 25 percent, 
and a 10 percent evaluation for superficial scars with 
tenderness.  

In July 1949, the veteran underwent VA examinations.  At the 
time of the examination, he had little or no complaints 
relative to this injury with the exception of being unable to 
completely open his jaw.  Examination disclosed a facial 
deformity in the nature of both scarring and depression of 
the malar region.  The depression of the cheek bone however 
produced a facial disfigurement of mild to moderate degree 
and a tic.  He was found to have a right facial tic which was 
quite noticeable and which had the frequency of several times 
per minute.  This caused a twitching over the right face 
concentrating about a scar area over the right zygoma.  This 
was noted to be a mild irritation syndrome affecting some of 
the facial muscles of mainly the quadratus labii.  The tic 
was noted to be not too noticeable unless he was directly 
observed.  Otherwise, there was no impairment of the cranial 
nerve.  He did complain of impaired sensation over the side 
of the nose on the right and over a portion of the cheek 
area, all of which was in the approximate distribution of the 
infra orbital nerve right.  It was the examiner's impression 
that the muscles of mastication were not impaired.  However, 
the sensory portion of the fifth cranial nerve was noted to 
have received some degree of injury at the time of the 
accident.  Diagnoses of facial tic, right, secondary to 
involvement motor branch right seventh cranial nerve, 
peripheral; and sensory impairment over right face in 
distribution of the right infra-orbital nerve, were rendered.  

With regard to the veteran's right upper extremity, it was 
noted that he had a 6 and 5/8" operative scar, vertically 
placed, beginning at the mid-interior margin of the right 
deltoid and continuing down in the antero-medial aspect of 
the arm, approximately in the sulcus dividing the posterior 
and anterior groups.  The scar was well-healed but in the 
proximal portion was somewhat deeply adherent to the 
underlying musculature.  This musculature was the deltoid in 
Group III and the flexors of the elbow in Group V.  Actual 
damage to these muscles was demonstrable by testing of 
strength of flexors, abduction, and measurable decrease in 
right arm circumference.  Right arm circumference was 1/2 inch 
less than the left and the veteran was noted to be right-
handed.  

Abduction of the right arm was straight out to 90 degrees 
only.  In performing the motion, it was noted that there was 
little if any motion in the right shoulder joint, the 
abduction being accomplished principally by rotation of the 
right scapula.  There was rather marked limitation of 
adduction of the right arm and moderate limitation of 
internal and external rotation.  Palpation of the right arm 
in its medial aspect posterior to the operative scar 
disclosed a prominence that was felt to be either a bowing of 
the humerus or else the retained metallic plate.  Palpation 
was not painful. 

Examination of the right elbow disclosed normal flexion, 
supination, and pronation.  There was limitation of extension 
which amounted to 20 degrees.  There was atrophy of the right 
forearm muscles.  The circumference of the mid right forearm 
measured 1/2 inch less than the same point on the left.  There 
was demonstrable weakness of the right hand grip.  It was 
felt that the findings relative to the right forearm were 
based on disuse secondary to the limited motion in the right 
shoulder and elbow region.  

The veteran had 2 scars of the trunk of the body which were 
operative residuals representing the site from which the bone 
was taken for grafting.  There was a curved raised 
nonsymptomatic scar measuring 3.25 inches vertically in the 
anterolateral aspect of the lower left chest.  There was a 
second curved scar overlying the left iliac crest extending 
from the anterior superior spine posteriorly a distance of 
4.25 inches.  The scar was somewhat raised and was rather 
tender to palpation.  It was also somewhat adherent to the 
underlying musculature, which was Group XIX, and also the 
latissimus dorsi in Group II, both on the left.  The veteran 
was found to have full range of motion of the left arm with 
some weakness in depression of the left arm after abduction 
was performed.  There was also some undue prominence noted of 
the portion of the anterior superior spine of the left ilium 
which was posterior to its anterior protrusion.  This was 
felt to be merely bony overgrowth secondary to the operative 
procedure performed upon the ilium and was painless to 
palpation.  The veteran indicated that it had remained 
stationary insofar as prominence was concerned for the past 
year or so.  

Diagnoses of fractures, compound, right maxilla, orbit and 
mandible, healed; ankylosis, partial, right temporal 
mandibular joint; facial disfigurement; fracture, simple, 
healed, with retained metallic plate, right humerus; 
ankylosis, partial right shoulder; scars, operative, healed, 
donor sites left anterior chest and left superior ilium, 
muscle damage Groups II and V right, and Groups III and XIX 
left; facial tic, right, secondary to involvement motor 
branch right seventh cranial nerve, peripheral; and; sensory 
impairment over the right face in distribution of the right 
infra orbital nerve, were rendered.  

In a September 1949 rating determination, the RO noted that 
the recent VA examination indicated an increase in severity 
of the veteran's condition from that found in the service 
records.  Abduction of the right arm was to 90 degrees and in 
performing this motion it was noted that there was little if 
any motion in the right shoulder joint.  The RO also observed 
that examination of the right elbow disclosed normal flexion, 
supination, and pronation with limitation of extension to 20 
degrees.  It further noted that the veteran was unable to 
completely open his jaw.  

The RO assigned the following disability evaluations:  
ankylosis, partial, right shoulder (previously rated 
limitation of motion secondary to fracture, right humerus, 
healed), 30 percent disabling; ankylosis, partial, right 
mandibular joint, secondary to fracture right maxilla, orbit, 
mandible healed (previously rated limitation of motion) 10 
percent; muscle damage Group III, right, with deeply adherent 
scar, 10 percent; muscle damage Group XIX, left, with tender 
adherent scar, postoperative; partial tic, right, secondary 
to involvement motor branch seventh, with mild facial 
disfigurement, 10 percent; sensory impairment right infra 
orbital nerve 10 percent; and scars, postoperative, healed, 
left superior ilium muscle damage to Group II, left, muscle 
damage to Group V right, reduced from 10 percent to 
noncompensable.  The combined disability evaluation was 60 
percent.  

In February 1959, the veteran was afforded VA examinations.  
At the time of the examination, the veteran reported that the 
only thing that gave him trouble was his back at times.  

The veteran was afforded a special neurological examination 
at that time.  The examiner noted that the veteran had been 
afforded a neurological examination in 1949 and that the 
status of his face had not changed very materially since that 
time.  The tic was noted to still be present to a very mild 
extent, with an occasional flicker of the face muscles taking 
place.  The veteran stated that he was not conscious of this 
movement.  It was noted to be worse during cold weather.  The 
veteran stated that his face in general was worse when it was 
cold and that it ached considerably in cold weather.  With 
regard to numbness of the right cheek, there was a peculiar 
tingly feeling over the area when he shaved or when something 
touched his face.  It was not a normal sensation and somewhat 
disagreeable.  Neurological examination showed dyskinetic 
myoclonia of the upper right facial muscles which was not 
constant and disappeared, to a certain extent, when he was 
concentrating on something else.  

The examiner noted that there was a definite area of 
hypesthesia over the area supplied by the right infra-orbital 
nerve with an overlying protopathic sensation.  He had an 
irritation syndrome of this area.  The sensation on the inner 
surface of the mouth was not disturbed.  There was nothing 
else of note.  Diagnoses of paralysis, partial, right infra-
orbital nerve, with irritation syndrome, mild, and tic, right 
upper facial muscles, mild, secondary to trauma, were 
rendered.  

At the time of a February 1959 special orthopedic 
examination, the veteran complained of limitation of motion 
especially in the right shoulder and to some degree in the 
right elbow.  With regard to the right shoulder, his right 
arm elevated to 80 degrees from the side of the head as 
against to 45 degrees for the left arm, in other words, a 
loss of 35 degrees of elevation.  There was also a loss of 10 
degrees of supination for the right arm.  Circumference in 
the right upper portion in its midpoint was 3/4" less than for 
the left upper arm.  

As to the right elbow, there was a 5 degree loss of extension 
and 5 degrees flexion as compared to the left elbow.  
Supination and pronation were normal and to a full range.  

As to the scars, the right malar region was noted to have 
three scars, traumatic and/or post-operative, each measuring 
approximately 1.5 inches long by 1/16 inch wide.  They were 
not tender and not adherent and mildly disfiguring.  There 
was also a slight depression of the malar bone that was 
mildly disfiguring.  

As to the donor scar of the left chest, it was an oblique 3 
inch by 1/4 inch scar which was not tender, not adherent, 
asymptomatic, and located over the left lower rib cage to the 
left of the sternum.  There was also a donor scar of the 
iliac crest which measured 4 inches by 1/2 inch by 1/4 inch, that 
was a donor site for the right humerus.  A healed right lower 
leg scar in the upper medial aspect was also noted, which was 
healed and asymptomatic.  The veteran was also noted to have 
a postoperative scar of the right upper arm on the anterior 
aspect which was not tender or adherent and asymptomatic.  
The scar measured 7 inches by 1/8 inch.  

Diagnoses of residuals of a compound fracture right malar 
region and right maxilla with scars and depression of the 
malar region, mildly disfiguring; residuals of a simple 
complete fracture of the mandible; residuals of simple 
complete fracture of right humerus, upper 1/3; moderate 
limitation of motion of the right shoulder; mild limitation 
of the right elbow; and multiple scars, traumatic and 
postoperative, asymptomatic, as follows: right malar region, 
right upper arm, left chest, left iliac crest, and right 
tibia region, were rendered.  

In a February 1959 rating determination, the RO noted that a 
review of the claim disclosed that on September 19, 1945, the 
veteran was involved in an automobile accident receiving a 
simple complete fracture of the right humerus upper third, 
simple complete fracture of the mandible right, compound 
fracture right malar bone and right maxilla, contusions and 
lacerations on face on right side and lacerations on the 
right leg.  His jaw was wired.  It was also noted that 
because of failure of union of the humerus, an open reduction 
and plate insertion was done.  

The RO further noted that on January 3, 1946, approximately 5 
bicortical iliac grafts measuring approximately 3.5 inches in 
length and 1 inch in thickness were removed from the left 
iliac crest and inserted in the site of the fracture of the 
humerus along with the plate.  The RO observed that because 
of a depression of the right malar prominence, the veteran on 
May 3, 1946, received a cartilage implant taken from the 
right rib, filling the depressed area.  Both operations were 
noted to be successful and after rather extensive 
hospitalizations, the veteran was given a certificate of 
disability discharge, it being noted that some limitation of 
both right elbow and right shoulder joint existed.  

The RO observed that the initial rating of July 1946 granted 
a 20 percent evaluation for limitation of motion of the 
shoulder joint and a noncompensable evaluation for the elbow 
joint.  In an August 1946 rating determination, the RO gave a 
20 percent disability evaluation for limitation of motion for 
the right shoulder joint and a 10 percent evaluation for 
fracture of the right mandible and resulting limitation of 
motion and for scar superficial with tenderness.  The RO 
noted that the noncompensable evaluation for limitation of 
motion for the elbow joint was continued.  

The RO observed that on the July 1949 VA examination, the 
right arm had limitation of motion to 90 degrees and 
limitation of extension of the elbow to 20 degrees.  There 
was normal flexion, supination, and pronation of that member.  
It was also noted that a scar on the right upper extremity 
was 6 by 5/8 inches, somewhat deeply adherent to the 
underlying musculature with some damage to Group XIX muscles.  
It also observed that some damage to Muscle Group II resulted 
from the donor site scar at the site of the bone graft on the 
left chest.  

The RO further noted that a facial tic right to motor 
involvement eight seventh cranial nerve peripheral and 
sensory impairment over right face at distribution of the 
right infra-orbital nerve were also diagnosed and each rated 
as 10 percent disabling since July 25, 1949. The RO observed 
that although dental examination was not given, a 10 percent 
evaluation for partial ankylosis, right mandibular joint, was 
granted from July 24, 1946.  These evaluations had been 
continued although the muscle group evaluation III was raised 
from 10 to 20 percent due to schedular provisions.  

The RO noted that at the time of the current examination, the 
veteran stated that the only thing that was giving him 
trouble was his back which had not bothered him for about a 
year.  The veteran stated that he was not conscious of the 
facial tic but his wife told him that he had it.  He noted 
that it was worse during cold weather.  A very mild 
dyskinetic myoclonia of the upper right facial muscle was 
noted but was not constant and disappeared to a certain 
extent when the veteran was concentrating on something else.  
A rather definite area of hypesthesia over the area supplied 
by the right infra-orbital nerve in the form of an irritation 
syndrome was also found.  The veteran was able to open his 
mouth one and 1/8 inches and had no pertinent complaints 
except that he could not open his mouth as fully as he used 
to.  

The RO observed that dentures were furnished in 1947 because 
of defective teeth.  It further noted that there was a mild 
facial disfigurement due to the fracture of the right malar 
and right maxillary bones but no present tenderness of scars 
of which there were three, 1 1/2 by 1/16 inch scars. There 
was also only a loss of about 5 degrees extension and 5 
degrees flexion of the left elbow as compared to the right 
elbow and supination and pronation were normal to full range.  
The right arm could be elevated to 80 degrees as opposed to 
45 degrees from the head for the left arm.  There was a 10 
degree loss of supination of the right arm.  There was  3/4 
inch less circumference of the right arm at midpoint than for 
the left upper arm.  

The postoperative scar of the right arm was 7 by 1/8 and was 
nontender, nonadherent, and fully asymptomatic.  An oblique 3 
by 1/4 inch scar, site of donor graft left rib cage, was 
nontender, nonadherent, fully asymptomatic, and showed no 
muscle loss.  The donor site over the left iliac crest was 4 
by 1/2 by 1/4 inches and showed no muscle damage.  On the right 
lower leg, medial aspect, upper 1/3 was a 2 by 1/8 inch 
traumatic scar healed and asymptomatic, which had not 
previously been described and could be considered the 
residuals of laceration of the leg during the accident.  

The RO noted that with due respect to the nature and extent 
of the veteran's injuries received during service and the 
hospitalizations required thereafter, it was concluded that 
actual muscle damage did not result for Muscle Groups III and 
XIX donor sites left lower rib cage and left iliac crest.  
The RO further found that it was apparent that considerable 
improvement had taken place with regard to limitation of 
motion of the shoulder and arm and neurological residuals of 
injury to the face.  

The RO rated the veteran's disability evaluation as follows: 
tic, right upper facial muscles, mild with paralysis, right 
infra-orbital nerve partial paralysis, mild, from 20 to 10 
percent; the residuals of a fracture of the humerus, 
complete, with postoperative scar and damage to Muscle Groups 
III and V, not found, from 20 to 10 percent, partial right 
shoulder ankylosis, not found, with moderate limitation of 
motion, right shoulder, from 30 to 10 percent; Muscle Group 
XIX, left, damage not found from 10 percent to 
noncompensable; and scars, postoperative left superior ilium 
(damage to Muscle group II not found), scar left chest, and 
scar right tibia, all noncompensable.  

The RO also assigned a 10 percent evaluation for the 
residuals of a compound fracture of the right malar region 
and right maxilla, simple complete fracture of the mandible 
with scars and depression.  The veteran's overall disability 
evaluation was decreased from 60 to 30 percent, effective May 
1, 1959.  The veteran was notified of this reduction that 
month and did not perfect his appeal.   

The veteran has expressed his belief that the RO committed 
CUE by not following the criteria set forth in 38 C.F.R. 
§ 3.172.

In February 1959, rating agencies were to handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It was 
considered essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the recent examination was full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, were not to be reduced 
on the basis of any one examination, except in those 
instances where all the evidence of record clearly warranted 
the conclusion that permanent improvement had been 
demonstrated.  Even though material improvement in the 
physical or mental condition was clearly reflected, the 
rating agency was to consider whether the evidence made it 
reasonably certain that the improvement would be permanent 
and would be maintained under the ordinary conditions of 
life, i.e., while employed, or if unemployed, while actively 
seeking employment. 38 C.F.R. § 3.172(a) (1956).  Such 
provisions applied to ratings which had continued for long 
periods at the same level (5 years or more).  They did not 
apply to disabilities which had become stabilized and were 
likely to improve.  38 C.F.R. § 3.172(c) (1956).

A review of the record demonstrates that the prior to the 
reduction, the veteran was afforded comprehensive VA 
examinations in February 1959, which included special 
orthopedic and neurological evaluations.



I.  CUE

The Board has reviewed the evidence and the law extant at the 
time of the February 27, 1959, rating decision and finds that 
such rating decision contained instances of CUE.  Although 
the rating decision addressed the conditions of the 
neurological impairment of the face and the damage to Muscle 
Groups III and V, it is clear that the RO was actually basing 
the decision on either difference of opinion or CUE bordering 
on a basis to sever.  However, proper regulatory provisions 
for such reductions were not followed.  In regard to the 
service-connected residuals of fracture of humerus, simple, 
complete, with postoperative scar and muscle damage to Muscle 
Groups III and V, it was the decision of the 1959 rating 
panel that such disabilities were not found.  However, a 
prior rating panel had determined that the there was such 
damage to those muscle groups and the prior decision was 
supported by an examination.  The 1959 examination did not 
address the presence or absence of such damage.  A failure to 
examine does not establish "improvement."  The 1959 rating 
panel had numerous options to reach the same result.  
Instead, there was an unsupportable determination that there 
was improvement when none was documented, and such 
constitutes clear error.  In regard to Muscle Group XIX, 
there is the same result.  The 1959 examination did not 
document the presence or absence of muscle damage to that 
Muscle Group.  It is crystal clear that the examiner was only 
addressing the scars.  The presence or absence of damage to 
Muscle Group XIX was not addressed by the examiner and 
silence does not establish "improvement."

In regard to the service-connected tic, right upper facial 
muscles, mild with paralysis, partial, right infra-orbital 
nerve, the prior rating decision had granted a 10 percent 
evaluation for the facial tic involving the seventh nerve and 
a separate 10 percent evaluation for sensory impairment of 
the infraorbital nerve.  The rating decision specifically 
referenced Diagnostic Codes 8207 and 8205.  The February 1959 
rating decision merged the evaluations into a single 
disability and rated the condition under diagnostic code 
8104.  The basis to rate cranial nerve impairment under this 
Diagnostic Code is not known.  The basis to assign a 10 
percent evaluation under this Diagnostic Code is not known.  
The basis to rate two, separate neurological dysfunctions 
under a single Diagnostic Code is not known.  Regardless the 
1959 examiner stated that the status of the face had not 
changed materially since the 1949 examination.  The Board 
finds that the 1959 decision regarding the neurological 
impairment to the face is unsupportable on any level.

II.  No CUE

The Board finds that as to the reduction of the service-
connected ankylosis, partial, of the right shoulder from 
30 percent to 10 percent, the RO did not commit CUE.  In 
reaching this determination, the RO thoroughly discussed the 
history of the veteran's injuries and the results of previous 
examinations and prior rating determinations.  It also 
described in detail the results of the current VA 
examinations when reaching its conclusions.

To further elaborate on the procedural requirements in 
February 1959, the Board notes that, first, the RO issued a 
rating decision at that time setting forth the material facts 
and reasons for this reduction.  Specifically, the RO 
indicated that the veteran's service-connected ankylosis, 
partial, of the right shoulder had improved.  Secondly, in a 
letter dated that same month, the RO notified the veteran of 
this reduction and advised him that in the absence of 
evidence rebutting the RO's conclusion that his service-
connected disability had improved, the reduction would become 
effective within sixty days.  The veteran submitted 
additional evidence shortly thereafter, which consisted of a 
statement from a private physician that the RO found did not 
rebut its conclusion that the veteran's disability had 
improved, and the proposed reduction became effective within 
the sixty-day period.  Finally, as indicated, the RO assigned 
the reduction an effective date of May 1, 1959.

The Board notes that while the February 1959 rating decision 
did not specifically cite to the regulation in question, in 
practice the RO did substantially comply with the regulation 
in effect at the time as it did include in its initial notice 
letter the statement that the veteran's disability 
evaluations had improved to such an extent that the reduction 
was warranted.  Further, medical evidence of record at that 
time did indicate that there had been a improvement in the 
veteran's service-connected ankylosis, partial, of the right 
shoulder.  Specifically, the record reflects that the 
evidence relied upon in assigning the original rating 
included the veteran's service medical records and the 
results of the July 1949 VA examination, whereas the February 
1959 RO rating reduction decision relied heavily upon the 
February 1959 VA examinations, which included special 
neurological and orthopedic examinations.  Moreover, the 
latter examinations were more complete than the July 1949 VA 
examination.  

The Board is also cognizant of Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 282 (1992), wherein the Court held that the 
failure to consider and apply either the provisions of 38 
C.F.R. § 3.343(a) or 38 C.F.R. § 3.344 (which are successors 
to § 3.172) renders a rating decision void ab initio.  
However, as the foregoing discussion indicates, in making its 
February 1959 decision the RO substantially complied with 
38 C.F.R. § 3.172. 

The Board appreciates that the veteran does not agree with 
conclusion the VA rating board reached on February 27, 1959.  
However, the Court has consistently stressed the rigorous 
nature of the concept of CUE; "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In view of the foregoing, the Board determines that the 
February 1959 rating decision to reduce the evaluation of the 
service-connected ankylosis, partial, of the right shoulder 
from 30 percent to 10 percent was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As this 
particular determination of the February 1959 rating decision 
was supported by the evidence and law then of record, it was 
not the product of CUE.




ORDER

The February 27, 1959, rating decision in reducing the 
service-connected tic, right upper facial muscles, mild with 
paralysis, partial, right infra-orbital nerve, mild from 
20 percent to 10 percent was clearly and unmistakably 
erroneous.  

The February 27, 1959, rating decision in reducing the 
service-connected residuals of fracture of humerus, simple, 
complete, with postoperative scar and muscle damage to Muscle 
Groups III and V from 20 percent to 10 percent was clearly 
and unmistakably erroneous.

The February 27, 1959, rating decision in reducing the 
service-connected Muscle Group XIX, left, from 10 percent to 
noncompensable was clearly and unmistakably erroneous.

The February 27, 1959, rating decision in reducing the 
service-connected ankylosis, partial, of the right shoulder 
from 30 percent to 10 percent was not clearly and 
unmistakably erroneous.


REMAND

With regard to the veteran's claims of entitlement to 
increased evaluations for right malar, mandible and maxilla 
fracture residuals, currently evaluated as 10 percent 
disabling; right shoulder disorder, partially frozen, with 
degenerative joint disease, currently evaluated as 30 percent 
disabling; right humerus fracture, postoperative scar, with 
degenerative joint disease and a history of muscle damage to 
Muscle Groups III and V, currently rated as 10 percent 
disabling; and right upper facial muscle paralysis and tic, 
with fifth cranial nerve involvement, currently rated as 10 
percent disabling, the Board notes that there has been no 
VCAA letter issued from the RO and the Board has been 
prohibited from curing this defect.  Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)

The Board further notes that the last comprehensive VA 
examinations occurred close to four years ago.  Moreover, the 
veteran has indicated that his service-connected disabilities 
have increased since that time.  VA is obliged to afford 
veteran's contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Furthermore, the 
veteran's representative has also requested that the veteran 
be afforded comprehensive VA examinations given the passage 
of time.

Accordingly, the is case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  
A separate VCAA letter must be issued.

2.  The RO should schedule the veteran 
for a VA dental examination to determine 
the nature and severity of residuals of 
his right malar, mandible, and maxilla 
fracture.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his right shoulder 
and right humerus fracture.  All 
indicated test and studies, including x-
rays and range of motion reported in 
degrees of arc, should be performed and 
all findings must be reported in detail.  
The examiner should also comment on the 
condition of the postoperative scar, 
including the size of the area which it 
covers.  The claims folder should be made 
available to the examiner for review.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his right upper 
facial muscles paralysis and tic, with 
fifth cranial nerve involvement.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

5.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



